THE THIRTEENTH COURT OF APPEALS

                                    13-19-00022-CV


                                    Kathie Grustein
                                           v.
                                   Steve R. Overton


                                   On Appeal from the
                 198th Judicial District Court of Bandera County, Texas
                            Trial Cause No. CV-XX-XXXXXXX


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Kathie Grustein.

      We further order this decision certified below for observance.

February 28, 2019